DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the species: (A) mature human GDF11 and (B) frailty, in the reply filed on 11/9/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 
                                                           Status of the claims
Claims 48-68 are pending. Claims 48-68 are presented for examination on the merits.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 48-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The instant claims are drawn to a method of treating or preventing a skeletal muscle condition and/or promoting or enhancing muscle tissue repair in a subject in need thereof comprising administering to the subject a composition which increases the level of GDF11 polypeptide in the subject. The instant specification teaches that the GDF11 polypeptide can be a functional fragment or variant thereof:
A "variant," as referred to herein, is a polypeptide substantially homologous to a native or reference polypeptide, but which has an amino acid sequence different from that of the native or reference polypeptide because of one or a plurality of deletions, insertions or substitutions. Polypeptide-encoding DNA sequences encompass sequences that comprise one or more additions, deletions, or substitutions of nucleotides when compared to a native or reference DNA sequence, but that encodes a variant protein or fragment thereof that retains the relevant biological activity relative to the reference protein, e.g., can rejuvenate skeletal muscle stem cells at least 50% as well as wild type GDF11. As to amino acid sequences, one of skill will recognize that individual substitutions, deletions or additions to a nucleic acid, peptide, polypeptide, or protein sequence which alters a single amino acid or a small percentage, (e.g., 5% or fewer, e.g. 4% or fewer, or 3% or fewer, or 1% or fewer) of amino acids in the encoded sequence is a "conservatively modified variant" where the alteration results in the substitution of an amino acid with a chemically similar amino acid. It is contemplated that some changes can potentially improve the relevant activity, such that a variant, whether conservative or not, has more than 100% of the activity of wild type GDF11, e.g. 110%, 125%, 150%, 175%, 200%, 500%, 1000% or more.

The scope of the term “variant” is open ended because as claimed, it can include Collectin kidney 1 (e.g. NCBI Gene ID No: 78989), Cathespin D (e.g. NCBI Gene ID No: 1509), Dickkopf-related protein 4 (e.g. NCBI Gene ID No: 27121), Erythrocyte membrane protein 4.1 (e.g. NCBI Gene ID No: 2035), esterase D (e.g. NCBI Gene ID No: 2098), hemoglobin (e.g. NCBI Gene ID No: 3043 or 3047), interleukin-1 receptor accessory protein (e.g. NCBI Gene ID No: 3556), natural killer group 2 member D (e.g. NCBI Gene ID No: 22914), Ras-related C3 botulinum toxin substrate 1 (e.g. NCBI Gene ID No: 5879), GTP-binding nuclear  comprise one or more additions, deletions, or substitutions of nucleotides when compared to a native or reference DNA sequence, but that encodes a variant protein or fragment thereof that retains the relevant biological activity relative to the reference protein, e.g., can rejuvenate skeletal muscle stem cells at least 50% as well as wild type GDF11.   Since the definition includes “e.g.,” this means that the variants may include also other relevant biological activity relative to the reference protein, which is not expressly disclosed and therefore the metes and bounds of the invention with regards to the functional fragments or variants of GDF11 are not well delineated. Therefore the scope is unclear. For the sake of compact prosecution the term GDF11 polypeptide has been interpreted to also encompass any fragments or variants of GDF11 that maintain one or more biological activities associated with GDF11 protein, including sequences that have been modified with conservative or non-conservative changes to the amino acid sequence.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 48-50, 52-57, 59-60, 62-67 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Glass et al. (“Glass”, US 2006/0216279).
Glass teaches myostatin inhibiting GDF8 and GDF11 fusion polypeptides and their encoding nucleic acids. The invention provides therapeutic methods for the treatment of a disease or condition comprising administering a therapeutically effective amount of a myostatin-inhibiting fusion polypeptide of the invention to a subject in need thereof, or a subject at risk for development of that disease or condition. When the disease or condition is a muscle condition, such as atrophy, the therapeutic method of the invention comprises administering a therapeutically effective amount of a muscle-targeting GDF8 (which reads upon a variant of human GDF11, see 112(b) rejection above to understand the interpretation of the term based on the definition provided in the instant specification) or GDF11 fusion polypeptide of the invention wherein the muscle-related disease or condition is ameliorated or inhibited. In particular embodiments, the invention features a method of inhibiting or ameliorating muscle atrophy, comprising administering a therapeutically effective amount of a fusion polypeptide comprising myostatin propeptide and one of agrin or Fc. In yet another embodiment, the myostatin-inhibiting fusion polypeptide of the invention is used to induce hypertrophy or regeneration of muscle ([0023]). The muscle related disorder or condition includes aging, denervation, casting, inactivity (disuse), bed rest, congestive heart failure, diabetes, renal failure, growth hormone-deficiency, IGF1-deficiency, immobilization, inflammation such as in chronic inflammatory conditions such as rheumatoid arthritis, mechanic ventilation, renal failure, sepsis-induce cachexia, sepsis-induces atrophy, glucocorticoid-induced atrophy, cytokine-induced atrophy, cachexia associated with AIDS, cachexia associated with cancer, cachexia associated with burns, degenerative neuropathy, metabolic neuropathy, inflammatory neuropathy, spinal muscular atrophy, autoimmune motor neuropathy and 
According to Glass, “muscle regeneration” and “muscle growth” refers to regeneration (reading upon muscle tissue repair as in the preamble of instant claim 59) or growth of muscle, respectively, which may occur by an increase in the fiber size and/or by increasing the number of fibers (myofibers). The growth of muscle as used in Glass may be measured by A) an increase of wet weight, B) an increase in protein content, C) an increase in the number of muscle fibers, or D) an increase in muscle fiber diameter ([0035]).  With regards to human mature GDF11, human GDF11 propeptide, human GDF11 precursor polypeptide, and human GDF11 N-terminal polypeptide, Glass et al. teach that the term prodomain includes the human homolog, full length unprocessed precursor, as well as the mature form of the protein resulting from post-translational cleavage of the propeptide. 
Glass features a multimeric protein, comprising two or more fusion polypeptides of the invention. In a specific embodiment, the multimeric protein is a dimer. The dimeric myostatin-binding protein of the invention are capable of binding myostatin with an affinity of at least 10-7 M, as determined by assay methods known in the art ([0018]). 
Glass’ invention provides a vector comprising a nucleic acid molecule of the invention. In one particular embodiment, the invention provides a vector comprising the nucleic acid molecules of the invention, including expression vectors comprising a nucleic acid molecule operatively linked to an expression control sequence ([0019]). 
Glass’ invention also provides host-vector systems for the production of a fusion polypeptide which comprise the expression vector in a suitable host cell. The host cell may be selected from the 
The limitation of instant claims 54 and 64: “wherein the pharmaceutical composition is in the form of liquid, solution, suspension or emulsion” is taught, e.g., [0055].  The limitation of instant claims 55 and 65 “wherein the pharmaceutical composition is intended for intravenous, intraperitoneal, intramuscular or subcutaneous injection” is taught, e.g., in [0056]. The limitation of instant claims 56 and 66 “wherein the pharmaceutical composition is in the form of a controlled-release formulation” is taught, e.g., in [0053] which describes that “the active agent can be delivered in a vesicle, in particular a liposome…  In yet another embodiment, the active agent can be delivered in a controlled release system.” The limitation of instant claims 57 and 67 “wherein the controlled-release formulation comprises a polymer or is in the form of a gel” is taught, e.g., in [0053]: “[t]he active agent can be delivered in a vesicle, in particular a liposome…  In yet another embodiment, the active agent can be 
	With respect to the art rejection above, please note that the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ promoting or enhancing muscle repair (within the claimed method) differs and, if so, to what extent, from that of the discussed reference, given that the active agent, functional effect and population treated overlap with the invention of Glass.  Therefore, with the showing of the reference, the burden of establishing non-anticipation by objective evidence is shifted to the Applicants.   Therefore the reference is deemed to anticipate the instant claims above.
Claim(s) 48-68 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (“Lee”, US 9,434,779).
Lee teaches methods comprising administering GDF11 polypeptide to a subject to treat, e.g., aging of the skeletal muscle (e.g., col. 9) and also treats muscle wasting, metabolic disorders such as diabetes, metabolic syndrome and obesity (e.g., col. 9), reading upon instant claim 48. The method also reads upon prevention, e.g., of skeletal muscle disease, e.g., frailty or weakness, because prevention does not require that the subject be affected by the disease as in instant claim 48.  Further, Lee teaches treating, e.g., diastolic heart failure, cardiac hypertrophy, hypertension, valvular disease, aortic stenosis, genetic hypertrophy cardiomyopathy or stiffness of the heart due to aging (e.g., col. 3). Furthermore, with regards to treating cardiac muscle (e.g., cardiomyopathy, which is a disease of the cardiac muscle), and thus reads upon “promoting or enhancing muscle tissue repair” as in instant claim 59. See also 
Therefore the reference is deemed to anticipate the instant claims above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 51, 58, 61 and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glass et al. (“Glass”, US 2006/0216279).
Glass is relied upon as above. Glass also discloses that the amount of the polypeptide which will be effective in the treatment of a condition or disease can be determined by standard clinical techniques based on the present description.  In addition, in vitro assays may optionally be employed to help identify optimal dosage ranges.  The precise dose to be employed in the formulation will also depend on the route of administration, and the seriousness of the condition, and should be decided according to the judgment of the practitioner and each subject's circumstances.  However, suitable dosage ranges for intravenous administration are generally about 20-5000 micrograms of active compound per kilogram body weight.  Suitable dosage ranges for intranasal administration are generally about 0.01 pg/kg body weight to 1 mg/kg body weight.  Effective doses may be extrapolated from dose-response curves derived from in vitro or animal model test systems ([0058]).
The instantly claimed range of “from 0.001 mg/Kg to 0.5 mg/Kg” is encompassed by the range disclosed by Glass, i.e., 10-11 mg/Kg to 1 mg/kg. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Furthermore, “[g]enerally, differences in concentration or temperature will not support the patentability of subject 
Also, Glass teaches multimers of GDF11 (e.g., claims 16-17 of Glass), which includes homodimers, as in instant claims 51 and 61. 
It would have been obvious to use the dosages taught by Glass, and/or make homodimers of the active agent. On of ordinary skill in the art before the effective filing date of the invention would have been motivated to do so in order to treat skeletal muscle conditions based on the teachings of Glass. There would have been a reasonable expectation of success given that one of ordinary skill in the art would have had access to making compositions comprising such ranges encompass the range 0,001 mg/Kg to 0.5 mg/Kg and the dimers also encompass homodimers by following the guidance of Glass.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 48, 49, 50, 51, 52, 59-60, 61, 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,092,627. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘627 comprise overlapping subject matter.
The invention of US ‘627 is drawn to “[a] method of rejuvenating skeletal muscle stem cells in a subject in need thereof, comprising administering to the subject a composition which increases the level or activity of GDF11 polypeptide in the subject, wherein the composition comprises a GDF11 polypeptide or a functional fragment or functional variant thereof, wherein the functional fragment comprises at least the 12.5 kDa C-terminus of GDF11, and wherein the functional variant has at least method of treating or preventing a skeletal muscle condition in a subject in need thereof, comprising administering to the subject an effective amount of a composition which increases the level or activity of GDF11 polypeptide in the subject, wherein the composition causes the subject's skeletal muscle stem cells to increase in frequency or number, increase the sizes of regenerating myofibers, increase the efficiency of myogenic colony formation, increase the percentage of intact nuclei, and decrease the percentage of severely damaged DNA, thereby treating or preventing the skeletal muscle condition in the subject, wherein the composition comprises a GDF11 polypeptide or a functional fragment or functional variant thereof, wherein the functional fragment comprises at least the 12.5 kDa C-terminus of GDF11, and wherein the functional variant has at least 90% sequence identity to full length human mature GDF11”. Dependent claims include: “wherein the skeletal muscle condition is 
selected from the group consisting of atrophy, bony fractures associated with muscle wasting or weakness, cachexia, denervation, diabetes, dystrophy, exercise-induced skeletal muscle fatigue, fatigue, frailty, inflammatory myositis, metabolic syndrome, neuromuscular disease, obesity, post-surgical muscle weakness, post-traumatic muscle weakness, sarcopenia, toxin exposure, wasting, and weakness”; “wherein the composition comprises a GDF11 polypeptide selected from the group consisting of a human GDF11 precursor polypeptide, a human GDF11 pro-peptide, and a human mature GDF11 and a human GDF11 N-terminal polypeptide”, “wherein the composition comprises homodimers 
of GDF11 polypeptides, and wherein the GDF11 polypeptides are selected from the group consisting of a human GDF11 precursor polypeptide, a human GDF11 pro-peptide, and a human mature GDF11 and a human GDF11 N-terminal polypeptide”.	 During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim 53-58, 63-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,092,627 in view of Glass et al. (“Glass”, US 2006/0216279). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘627 comprise overlapping subject matter.
US ‘627 is relied upon as above. US ‘627 does not expressly teach the limitations of claims 53-58, 63-68.
Glass is relied upon as above.
Glass teaches host-vector systems for the production of a fusion polypeptide which comprise the expression vector in a suitable host cell. The host cell may be selected from the group consisting of without limitation, a bacterial cell, a yeast cell, an insect cell, and a mammalian cell. Examples of suitable cells include E. coli, B. subtilis, BHK, COS and CHO cells. In yet another particular embodiment, the fusion polypeptides of the invention may be modified by acetylation or pegylation. Glass teaches that methods for acetylating or pegylating a protein are well known in the art ([0020]), and also teaches variants having different posttranslational modifications such as glycosylation, acylation, phosphorylation, isoprenylation, lipidation (e.g., [0040]), as in the instant claims 53 and 63:  “wherein the GDF11 polypeptide is modified by PEGylation, glycosylation, HESylation, ELPylation, lipidation, acetylation, amidation, phosphorylation, cyclization or by the addition of end-capping modifications, cyano groups or albumin”. The limitation of instant claims 54 and 64: “wherein the pharmaceutical composition is in the form of liquid, solution, suspension or emulsion” is taught, e.g., [0055].  The limitation of instant 
system.” The limitation of instant claims 57 and 67 “wherein the controlled-release formulation comprises a polymer or is in the form of a gel” is taught, e.g., in [0053]: “[t]he active agent can be delivered in a vesicle, in particular a liposome…  In yet another embodiment, the active agent can be delivered in a controlled release system. […] In another embodiment, polymeric materials can be used.”
The instantly claimed range of “from 0.001 mg/Kg to 0.5 mg/Kg” is encompassed by the range disclosed by Glass, i.e., 10-11 mg/Kg to 1 mg/kg. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Furthermore, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."” (MPEP 2144.05).
It would have been obvious to use the pharmaceutical compositions, carriers, modes of administration, modifications such as PEGylation and dosages, as taught by Glass, in the method of US ’627. On of ordinary skill in the art before the effective filing date of the invention would have been motivated to making all the GDF11 pharmaceutical compositions as taught by Glass and comprising 0,001 mg/Kg to 0.5 mg/Kg of GDF11 or variant thereof. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that both ‘US 627 and Glass are directed to treating skeletal muscle conditions with GDF11.
.
Claims 48-68 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,434,779. Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of US ‘779 comprise overlapping subject matter. The invention of US ‘779 comprises claims drawn to administration of GDF11 to a subject. These claims read upon “prevention” of skeletal muscle disease, as prevention does not require that the subject be afflicted with the disease. Further, the claims also read upon promotion or enhancement of muscle tissue repair given that the heart is a muscle.
The claims are drawn to a method of treating an age-related cardiac hypertrophy, the method comprising administering to a mammalian subject a composition comprising a mammalian GDF11 polypeptide, whereby the composition increases the level of Growth Differentiation Factor 11 (GDF11) polypeptide in the subject;  and wherein the composition is administered intraperitoneally;  intravenously;  subcutaneously: intra-arterially;  or intra-coronary arterially. 
Dependent claims include: “wherein the subject has or has been diagnosed with a condition selected from the group consisting of: diastolic heart failure;  cardiac hypertrophy;  age-related cardiac hypertrophy;  hypertension;  valvular disease;  aortic stenosis;  genetic hypertrophic cardiomyopathy;  or 
stiffness of the heart due to aging”; “wherein the level of GDF11 polypeptide is the level of GDF11 in the circulation of the subject or the level of GDF11 in the cardiac tissue of the subject”; “wherein the GDF11 polypeptide comprises an amino acid sequence selected from the group consisting of: SEQ ID NO: 14;  SEQ ID NO: 2;  and SEQ ID NO: 1”; “wherein the composition comprises homodimers of GDF11 polypeptides comprising the amino acid sequence of any of SEQ ID NOs: 1, 2, or 14”; “wherein the composition comprises complexes of GDF11 polypeptides comprising the amino acid sequence of SEQ ID 
Another independent claim is drawn to “a pharmaceutical composition comprising an isolated GDF11 polypeptide and a pharmaceutically acceptable carrier”. In the instant case, col. 9 of the specification of US’ 779 teaches treating disease such as aging of skeletal muscle, metabolic disorder, muscle wasting, diabetes, obesity which read upon skeletal muscle diseases. Col. 24 teaches dosages such as 0.001 mg/kg to 0.5 mg/kg body weight.
See Pfizer, 518 F.3d at 1363; Geneva, 349 F.3d at 1385. In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See also Pfizer,  Inc. v. Teva Pharm. USA,  Inc ., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). See, as well, Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F.3d 1381, 1389 (2010).
The disclosure of US ‘779 teaches methods comprising administering GDF11 polypeptide to a subject to treat, e.g., aging of the skeletal muscle (e.g., col. 9) and also treats muscle wasting, metabolic disorders such as diabetes, metabolic syndrome and obesity (e.g., col. 9), reading upon instant claim 48. The method also reads upon prevention, e.g., of skeletal muscle disease, e.g., frailty or weakness, because prevention does not require that the subject be affected by the disease as in instant claim 48.  Further, Lee teaches treating, e.g., diastolic heart failure, cardiac hypertrophy, hypertension, valvular disease, aortic stenosis, genetic hypertrophy cardiomyopathy or stiffness of the heart due to aging (e.g., col. 3). Furthermore, with regards to treating cardiac muscle (e.g., cardiomyopathy, which is a disease of the cardiac muscle), and thus reads upon “promoting or enhancing muscle tissue repair” as in instant claim 59. See also Figures 2A-2B, col. 3. GDF11 and variants thereof are described in cols. 10-13. Variants 
Consistent with Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound.  According to the Sun Pharma. court, “[i]t would shock one's sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted … .”  
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
s 48-58 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-13, 17-18, 21-26 of copending Application No. 16/068,463 in view of Glass (US 2006/0216279). Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of application ‘463 comprise overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application ‘463 is drawn to a method of inhibiting or treating hepatostatosis in a subject in need thereof, comprising administering to the subject a composition which increases GDF11 polypeptide in the subject and thereby inhibiting or treating the hepatosteatosis in the subject, wherein the composition comprises an effective amount of GDF11 polypeptide or a functional fragment thereof.
Administration of GDF11 to any subject reads upon prevention of a skeletal muscle disease.
Dependent claims include: “wherein the GDF11 polypeptide is increased by at least about 100% in the subject”; “wherein the GDF11 polypeptide is increased to at least 75% of a healthy reference level in the subject”; “wherein the GDF11 polypeptide is a human GDF11 polypeptide”; “wherein the GDF11 polypeptide is administered to the subject at a dose of about 0.5 mg/kg/day”; “wherein the subject is a human”; “wherein the subject is an adult”; ”wherein the composition further comprises a pharmaceutically-acceptable carrier”; “wherein the composition is formulated for weekly administration to the subject”; “wherein the composition is formulated for monthly administration to the subject”; “wherein the composition is formulated for quarterly administration to the subject”; “wherein the GDF11 polypeptide is modified”; “wherein the modification is selected from the group consisting of a mutation, coupling to Fc and PEGylated GDF11.”
Claims 48-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/442,437 in view of Glass (US . Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of application ‘437 comprise overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application ‘437 is drawn to a method of treating neuromuscular junction fragmentation in a subject in need thereof, the method comprising administering to the subject an effective amount of a composition which increases the level of GDF11 polypeptide in the subject, wherein the composition comprises a GDF11 polypeptide, or a functional fragment thereof comprising SEQ ID NO: 3. 
Another independent claim is drawn to a method of treating a neuromuscular disease in a subject in need thereof, the method comprising administering to the subject an effective amount of a composition which increases the level of GDF11 polypeptide in the subject, wherein the composition comprises a GDF11 polypeptide or a functional fragment thereof comprising SEQ ID NO: 3.
Dependent claims include: “wherein the subject has been diagnosed with a condition, disease, or disorder associated with aging”; “wherein the condition, disease, or disorder associated with aging is selected from the group consisting of a skeletal muscle condition, a neuromuscular disease, a neurodegenerative disorder, a neuromuscular junction disease, and combinations thereof”; “wherein the composition comprises an isolated GDF11 polypeptide”; “wherein the composition comprises a GDF11 polypeptide selected from the group consisting of SEQ ID NO: 1, SEQ ID NO: 2, and SEQ ID NO: 3”; “wherein the composition comprises homodimers of GDF11 polypeptides comprising the amino acid sequence of any of SEQ ID NO: 1, SEQ ID NO: 2, and SEQ ID NO: 3”; “ wherein the composition comprises complexes of GDF11 polypeptides comprising the amino acid sequence of any of SEQ ID NO: 1, SEQ ID NO: 2, and SEQ ID NO: 3”; “further comprising exposing the subject to an exercise regimen, wherein the exercise regimen increases the level of GDF11 in the subject”; “further comprising administering a high-The active steps of the claims read upon administration to a subject of GDF11 peptide or variants thereof reading upon prevention of skeletal muscle diseases. Further, the method reads upon treating skeletal muscle disease subjects with GDF11. 
Application ‘437 does not expressly teach the limitations of claims 54-55, 58, 64-65, 68.
Glass teaches host-vector systems for the production of a fusion polypeptide which comprise the expression vector in a suitable host cell. The host cell may be selected from the group consisting of without limitation, a bacterial cell, a yeast cell, an insect cell, and a mammalian cell. Examples of suitable cells include E. coli, B. subtilis, BHK, COS and CHO cells. In yet another particular embodiment, the fusion polypeptides of the invention may be modified by acetylation or pegylation. Glass teaches that methods for acetylating or pegylating a protein are well known in the art ([0020]), and also teaches variants having different posttranslational modifications such as glycosylation, acylation, phosphorylation, isoprenylation, lipidation (e.g., [0040]), as in the instant claims 53 and 63:  “wherein the GDF11 polypeptide is modified by PEGylation, glycosylation, HESylation, ELPylation, lipidation, acetylation, amidation, phosphorylation, cyclization or by the addition of end-capping modifications, cyano groups or albumin”. The limitation of instant claims 54 and 64: “wherein the pharmaceutical composition is in the form of liquid, solution, suspension or emulsion” is taught, e.g., [0055].  The limitation of instant claims 55 and 65 “wherein the pharmaceutical composition is intended for intravenous, intraperitoneal, intramuscular or subcutaneous injection” is taught, e.g., in [0056]. The limitation of instant claims 56 and 66 “wherein the pharmaceutical composition is in the form of a controlled-release formulation” is 
system.” The limitation of instant claims 57 and 67 “wherein the controlled-release formulation comprises a polymer or is in the form of a gel” is taught, e.g., in [0053]: “[t]he active agent can be delivered in a vesicle, in particular a liposome…  In yet another embodiment, the active agent can be delivered in a controlled release system. […] In another embodiment, polymeric materials can be used.”
The instantly claimed range of “from 0.001 mg/Kg to 0.5 mg/Kg” is encompassed by the range disclosed by Glass, i.e., 10-11 mg/Kg to 1 mg/kg. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Furthermore, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."” (MPEP 2144.05).
It would have been obvious to use the pharmaceutical compositions, carriers, modes of administration, and dosages, as taught by Glass, in the method of application ’437. On of ordinary skill in the art before the effective filing date of the invention would have been motivated to making all the GDF11 pharmaceutical compositions as taught by Glass and comprising 0.001 mg/Kg to 0.5 mg/Kg of GDF11 or variant thereof. One of ordinary skill in the art before the effective filing date of the invention would have had a reasonable expectation of success given that both application ‘437 and Glass are directed to treating skeletal muscle conditions with GDF11.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claims 48-68 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-13, 17-18, 21-26 of copending Application No. 16/068,463 in view of . Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed invention and the invention of application ‘463 comprise overlapping subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application ‘463 is drawn to a method of inhibiting or treating hepatostatosis in a subject in need thereof, comprising administering to the subject a composition which increases GDF11 polypeptide in the subject and thereby inhibiting or treating the hepatosteatosis in the subject, wherein the composition comprises an effective amount of GDF11 polypeptide or a functional fragment thereof.
Administration of GDF11 to any subject reads upon prevention of a skeletal muscle disease. Furthermore, promotion or enhancement of muscle repair using GDF11 in a subject does not appear to make the patient population different than the instantly claimed population.
Dependent claims include: “wherein the GDF11 polypeptide is increased by at least about 100% in the subject”; “wherein the GDF11 polypeptide is increased to at least 75% of a healthy reference level in the subject”; “wherein the GDF11 polypeptide is a human GDF11 polypeptide”; “wherein the GDF11 polypeptide is administered to the subject at a dose of about 0.5 mg/kg/day”; “wherein the subject is a human”; “wherein the subject is an adult”; ”wherein the composition further comprises a pharmaceutically-acceptable carrier”; “wherein the composition is formulated for weekly administration to the subject”; “wherein the composition is formulated for monthly administration to the subject”; “wherein the composition is formulated for quarterly administration to the subject”; “wherein the GDF11 polypeptide is modified”; “wherein the modification is selected from the group consisting of a mutation, coupling to Fc and PEGylated GDF11.”
Glass is relied upon as above.

Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.
Claim Objections
Claims 53 and 63 are objected to because of the following informalities:  The term “lipidation” is misspelled.  Appropriate correction is required.
Conclusion
	No claim is allowed.
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELA M CORDERO GARCIA whose telephone number is (571)272-2939.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marcela M Cordero Garcia/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        

MMCG 01/2021